NO. 07-11-0181-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                  MAY 23, 2011
                         ______________________________

           JIMMY DOUGLAS AND BRAD DOUGLAS, INDIVIDUALLY AND
           D/B/A DOUGLAS GENERAL CONSTRUCTION, JIMMY DOUGLAS
             CONSTRUCTION, AND/OR DOUGLAS CONSTRUCTION AND
                   DOUGLAS GENERAL CONSTRUCTION, INC.,

                                                                  Appellants
                                             V.

                 STARDUST LAND & CATTLE, LTD., F/K/A CABELLERO
                       CREEK, LTD. AND ROBERT A. SHAW,

                                                      Appellees
                           ______________________________

            FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2010-550,480; HONORABLE WILLIAM C. SOWDER, PRESIDING
                         _____________________________

                              ORDER DISMISSING APPEAL
                            _____________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellants have filed a motion to dismiss. Without passing on the merits of the case,

we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss

the appeal. Having dismissed the appeal at appellants’ request, no motion for rehearing will

be entertained, and our mandate will issue forthwith.

                                                  Brian Quinn
                                                  Chief Justice